DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  “an” at the end of line 5 should be “and”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
For Applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety, including disclosures that teach away from the claims. See MPEP 2141.02 VI.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1–11 are rejected under 35 U.S.C. 103 as being unpatentable over Ganesan (US 2016/0314859 A1) in view of Root (US 8,867,691) and Trojer (US 2021/0098143).
Regarding claim 1, Ganesan teaches (Fig. 3) a floating nuclear reactor, comprising:  	a barge (10) floatably positioned;  	a nuclear reactor (28) positioned on said barge;  	said reactor including an upstanding containment member (30) having an upper end (36) and a lower end (32, Fig. 2);  	said containment member defining an interior compartment (38);  	said reactor including a reactor vessel (40) positioned in said interior compartment of said containment member;  	said reactor vessel having an interior compartment (48);  	an elongated cold water tube (50) having an inlet end (right external end) and an outlet end (left internal end);  	said inlet end of said cold water tube being in communication with a source of cold water (22);  	said elongated cold water tube (50) extending inwardly through said barge (10); and  	said outlet end (left internal end) of said cold water tube (50) being in communication with said interior compartment (38) of said containment member.
Ganesan does not explicitly teach that the barge is within a tank and that the inlet end of the cold water tube is positioned outwardly of the tank. 
Root does. Root is in the same art area of floating nuclear reactors and teaches (Fig. 1) a barge (12) floatably positioned in a tank (100), a nuclear reactor (10) positioned on said barge, an elongated cold water tube having an inlet end and an outlet end (see tubes in Fig. 2 leaving the reactor 10 and connected to external tanks 135), said elongated cold water tube extending inwardly through said tank (100), said inlet end (inlet ends at 135) of said cold water tube being positioned outwardly of said tank and being in communication with a source of cold water (135, Fig. 2)
A purpose for this teaching is, as described by Root (col. 5, ll. 13-23), to provide easily-refillable external tanks as a source of emergency cooling water to cool the reactor. A purpose for the tank itself is, as described by Root (col. 2, ll. 39-43) and as would be readily understood by one having ordinary skill in the art, to provide an additional layer of concrete reinforced containment between the nuclear reactor and the environment. 
The combination of the tank of Root with the floating reactor of Ganesan would have produced a floating nuclear reactor on a barge that was situated within a larger containment tank, i.e., Applicant's claimed invention.  
This combination would have been obvious to one having ordinary skill in the art at the time the invention was made, as it produces no unexpected results. In view of the prior art teachings of Ganesan, a person of ordinary skill would have predicted that combining Root’s tank with Ganesan's floating nuclear reactor would have produced Applicant's claimed invention of a nuclear reactor on a barge inside a tank connected to an external cooling reservoir. The skilled person’s motivation for the combination would have been the expectation of, as described by Root (col. 5, ll. 13-23), to provide easily-(col. 2, ll. 39-43) and as would be readily understood by one having ordinary skill in the art, to provide an additional layer of concrete reinforced containment between the nuclear reactor and the environment.  
Root clearly teaches the cold water tubes extending from the tank 100 to the external water supply sources 135, but because Fig. 2 is a top view, it is unclear if the lines penetrate through the tank 100. Therefore, Root does not explicitly state that the cold water tube extends through the tank. 
Trojer does. Trojer is in the same art area of floating nuclear reactors (e.g., field of the invention, ¶ 2 and background, ¶ 3) and teaches (Fig. 13) a reactor vessel (1316) within a containment (1318) within a tank (1324) with an elongated water tube (1314) positioned outwardly of said tank and being in communication with a source of cold water (“Lines 1314 conducts steam from the reactor vessel 1316 to components in the power conversion module 1304 and condensate in the opposite direction,” ¶ 281; Examiner notes that the return condensate will be cold water), said elongated cold water tube extending inwardly through said tank with its outlet end being in communication with the interior compartment of the containment (as shown in Figs. 13 and 14, cold water tube 1314 penetrates through the tank 1324 and containment 1318 to be in communication with the interior of containment 1318). 
A purpose for this teaching is, as described by Trojer (¶¶ 279, 281), to provide an adjacent but spaced-apart and seismically sound connection between the nuclear reactor and its source of external cooling water. As shown in Figure 3 of Ganesan, the inlet pipe 50 already penetrates the containment wall 34 and the barge sidewall 16, and 
The combination of the tank penetration of Trojer with the floating reactor of above-combined Ganesan and Root would have produced a nuclear reactor in a barge within a tank, wherein the reactor was connected through the tank to an external cooling source, i.e., Applicant's claimed invention.  
This combination would have been obvious to one having ordinary skill in the art at the time the invention was made, as it produces no unexpected results. In view of the prior art teachings of above-combined Ganesan and Root, a person of ordinary skill would have predicted that combining Trojer’s tank penetration with above-combined Ganesan and Root's floating reactor would have produced Applicant's claimed invention of a reactor in a barge in a tank connected to an external cooling source. 
The skilled person’s motivation for the combination would have been the expectation of, as described by Trojer (¶¶ 279, 281), to provide an adjacent but spaced-apart and seismically sound connection between the nuclear reactor and its source of external cooling water. As shown in Figure 3 of Ganesan, the inlet pipe 50 already penetrates the containment wall 34 and the barge sidewall 16, and the skilled artisan would then easily be able to extend the inlet pipe 50 directly horizontally through the tank 100 of Root to connect to its adjacent cooling source like the connection 1314 between 1324 and 1304 of Trojer shown in Fig. 13.
Accordingly, claim 1 is rejected as obvious over Ganesan in view of Root and Trojer. 
Regarding claim 2, the above-described combination of Ganesan with Root and Trojer teaches all the elements of the parent claim. Additionally, Root implies a valve associated with said cold water tube outwardly of said tank 100: Root teaches that when “an emergency occurs, the bladder tanks [135] are automatically switched to provide water” to the reactor, col. 5, ll. 16-18. This capability indicates automatic valve action.  
Trojer also teaches an embodiment (Fig. 36B) in which the cold water tube (condensate return line) includes a valve associated with it outwardly of the tank: nuclear reactor 3654 is within a tank, 3616 [¶ 389], and cold water condensate flows from module 3626 to 3654 [comparable to flow from 1304 to 1316 via condensate return line 1314, as cited above in Fig. 13] via valves (“Flows of steam and condensate through the pipe bundle 3628 are controlled by valves, e.g., shutoff valves at each end of the pipe bundle 3628,” ¶ 385). The skilled artisan would have been motivated to utilize the valves of Trojer within the reactor of above-combined Ganesan with Root and Trojer in order to provide a shut-off mechanism in case cold water flow was not needed in the reactor, or was needed more in the steam generator than in the reactor, as is well-known in the art. 
Regarding claim 3, the above-described combination of Ganesan with Root and Trojer teaches all the elements of the parent claim. Additionally, this combination teaches wherein said valve (“valves, e.g., shutoff valves,” ¶ 385) is controlled from a remote location: initially, Examiner notes that all valves within any commercial operating nuclear reactor system must be capable of being controlled remotely. All the valves are : “An Emergency Response Facility 3650 acts as a backup control center for the power generating station deployment 3600 and its associated facilities,” ¶ 385. As shown in Figure 36B, this facility 3650 is remote from the reactor module 3654 and the turbine module 3626. The skilled artisan would have been motivated to utilize the additional emergency remote control taught by Trojer to protect plant personnel from exposure to radiation, particularly following an accident, as is known in the art. 
Regarding claim 4, the above-described combination of Ganesan with Root and Trojer teaches all the elements of the parent claim. Additionally, Root teaches (Fig. 2) wherein a plurality of cold water tubes are provided for supplying cold water to said interior compartment of said containment member (see plurality of tubes leading from tanks 135 to reactor 10). The skilled artisan would have been motivated to utilize the plurality of tubes taught by Root in order to provide an abundance of backup emergency water during an emergency, as described by Root in col. 5, ll. 13-23. 
Regarding claim 5, the above-described combination of Ganesan with Root and Trojer teaches all the elements of the parent claim. Additionally, Root teaches wherein said cold water tube is flexible (“all connections to and from the nuclear powerplant are flexible,” claim 6). The skilled artisan would have been motivated to utilize the flexibility  
Regarding claim 6, the above-described combination of Ganesan with Root and Trojer teaches all the elements of the parent claim. Additionally, Root teaches wherein said cold water tube includes a flexible and slack portion positioned between said tank and said containment member: “All power lines, water, sewer and any other necessary connections to the floating nuclear power plant 10 are constructed above ground with flexure and slack to accommodate seismic motion and [water] level change,” col. 5, ll. 4-7. Therefore, because Root’s entire line connection is flexible, then so is the portion between the tank and the containment member. This can also be seen in the flexible connection shown in Fig. 2 leaving the reservoirs 135 and going into the tank 100. The skilled artisan would have been motivated to utilize the flexibility  taught by Root “such that all connections are maintained even if the water level of the [water] changes significantly,” claim 6 or “to accommodate seismic motion,” col. 5, ll. 6-7.
Regarding claim 7, the above-described combination of Ganesan with Root and Trojer teaches all the elements of the parent claim. Additionally, Trojer teaches wherein a pump is associated with said cold water tube outwardly of said tank: in Fig. 13, module 1304 includes “coolant pumps for the condenser,” ¶ 279, which are connected to the reactor 1316 via cold water tubes 1314 as described above; therefore, these pumps are outside of the reactor tank 1324. The skilled artisan would have been 
Regarding claim 8, the above-described combination of Ganesan with Root and Trojer teaches all the elements of the parent claim.
Additionally, this combination teaches wherein said pump (“coolant pumps for the condenser,” ¶ 279) is controlled from a remote location: Examiner notes that condensate return pumps within any commercial operating nuclear reactor system must be capable of being controlled remotely. All the pumps within the reactor system are controlled by the reactor operator from the control room. This is common knowledge in the art. There are no modern nuclear reactors in which a person has to physically go inside the reactor system to turn a pump on or off. 
Trojer further teaches an additional remote emergency control room: “An Emergency Response Facility 3650 acts as a backup control center for the power generating station deployment 3600 and its associated facilities,” ¶ 385. As shown in Figure 36B, this facility 3650 is remote from the reactor module 3654 and the turbine module 3626, where the condensate pumps are located. The skilled artisan would have been motivated to utilize the additional emergency remote control taught by Trojer to protect plant personnel from exposure to radiation, particularly following an accident, as is known in the art. 
Regarding claim 9, the above-described combination of Ganesan with Root and Trojer teaches all the elements of the parent claim. Additionally, Root teaches wherein : “All power lines, water, sewer and any other necessary connections to the floating nuclear power plant 10 are constructed above ground with flexure and slack to accommodate seismic motion and [water] level change,” col. 5, ll. 4-7. Therefore, because Root’s entire line connections are flexible, then so are the portions between the tank and the containment member. This can also be seen in the flexible connection shown in Fig. 2 leaving the reservoirs 135 and going into the tank 100. The skilled artisan would have been motivated to utilize the flexibility  taught by Root “such that all connections are maintained even if the water level of the [water] changes significantly,” claim 6 or “to accommodate seismic motion,” col. 5, ll. 6-7.
Regarding claim 10, the above-described combination of Ganesan with Root and Trojer teaches all the elements of the parent claim. Additionally, Trojer teaches (Fig. 18) wherein a gate member (1808) is positioned adjacent to the upper end of said containment member (1814). The skilled artisan would have been motivated to utilize the gate member of Trojer in order to provide a pressure relief mechanism “in response to sensing a pressure greater than a predetermined threshold,” ¶ 303. 
Regarding claim 11, the above-described combination of Ganesan with Root and Trojer teaches all the elements of the parent claim. Additionally, Trojer teaches (Fig. 18) wherein said gate member (1808) is normally closed but is movable to an open position (Trojer’s valve 1808 is closed during normal pressure conditions but opens “in response ). The skilled artisan would have been motivated to utilize the gate member of Trojer in order to provide a pressurized internal environment under normal conditions but a pressure relief mechanism “in response to sensing a pressure greater than a predetermined threshold,” ¶ 303.
Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over above-combined Ganesan with Root and Trojer, further in view of Petzen (US 2017/0292512).
Regarding claims 3 and 8, the above-described combination of Ganesan with Root and Trojer teaches all elements of the respective parent claims. As described in the above 103 rejections of claims 3 and 8, in a nuclear reactor system, all valves and pumps within the reactor building or the turbine building or anywhere else where radiation would be expected in case of an accident are almost certainly remotely controlled. 
However, for the purposes of compact prosecution, Examiner cites Petzen to show that it was known in the art at the time the invention was made to make valves and pumps within a condensate return line (as cited above in Trojer) be remotely controlled: “[T]he override control signal may cause the feedwater pump recirculation valve 140 to increase or decrease the recirculation flow through the feedwater pump 105.  The feedwater pump recirculation valve 140 may also include a loop controller (not shown) that regulates the operation of the feedwater pump recirculation valve 140…An operator may interact with the controller 600 via a user interface device…or any other device capable of communicating data to and from the controller 600
The ordinary skilled artisan would have been motivated to utilize the remotely operated valves and pumps as taught by Petzen in order to reduce the radiation dose to plant personnel, in particular in the event of an emergency, as is well-known in the art. Accordingly, claims 3 and 8 are rejected as obvious over above-combined Ganesan with Root and Trojer, further in view of Petzen. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILY C GARNER whose telephone number is (571)272-9587.  The examiner can normally be reached on 9-5 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LILY CRABTREE GARNER
Primary Examiner
Art Unit 3646



/LILY C GARNER/Primary Examiner, Art Unit 3646